UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7079



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


FELTON ANTHONY WIGGINS,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-91-32-NN, CA-97-52-4)


Submitted:   October 8, 1998                 Decided:   October 27, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles E. Haden, Hampton, Virginia, for Appellant. Robert Joseph
Seidel, Jr., Assistant United States Attorney, Timothy Richard
Murphy, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Felton Anthony Wiggins appeals the district court’s order de-

nying his motion for an extension of time to appeal from the order

denying his motion for relief under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss this appeal on the reasoning

of the district court. United States v. Wiggins, Nos. CR-91-32-NN;

CA-97-52-4 (E.D. Va. July 1, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2